Exhibit 21 SUBSIDIARIES OF THE REGISTRANT The following table presents subsidiaries of the Registrant as of December 31, 2006. Subsidiary Percentage Ownership Jurisdiction of Incorporation or Organization Oak Hill Banks 100% Ohio Oak Hill Banks Community Development Corp. 100% Ohio Oak Hill Financial Services Company 100% Ohio Oak Hill Financial Insurance Agency, Inc. 100% Ohio Oak Hill Capital Trust 1 100% Delaware Oak Hill Capital Trust 2 100% Delaware Oak Hill Capital Trust 3 100% Delaware Oak Hill Capital Trust 4 100% Delaware Oak Hill Title Agency, LLC 49% Ohio
